Case 9:20-cv-82318-RAR Document 23 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO: 9:20-cv-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,
  a Delaware corporation,

  Plaintiff,

  v.

  LEVIATHAN DEFENSE GROUP LLC
  d/b/a Leviathan Security Solutions,
  a Florida Limited Liability Company and
  Michael W. Bird, Jr., an individual,

  Defendants.

  _________________________________/

          Joint Motion for 45-Day Enlargement of Time to File Stipulation of Dismissal

          Plaintiff Leviathan Security Group, Inc. (“Plaintiff”) and Defendants, Leviathan Defense

  Group LLC d/b/a Leviathan Security Solutions and Michael W. Bird, Jr., (“Defendants”) hereby

  move for an extension of time to file a Stipulation of Dismissal and state:

          1.     Pursuant to this Court’s June 14, 2021 Order Administratively Closing Case (D.E.

  22), the parties were required to file a Stipulation of Dismissal by August 13, 2021.

          2.     The parties seek a 45-day enlargement of time to file the Stipulation of Dismissal

  to allow the parties additional time to confirm compliance with certain terms of the Settlement

  Agreement.

          WHEREFORE, Plaintiff and Defendants respectfully request a 45-day extension of time

  (corresponding to September 27, 2021) to file the Stipulation of Dismissal.




                                                   1
Case 9:20-cv-82318-RAR Document 23 Entered on FLSD Docket 08/13/2021 Page 2 of 2




  Dated August 13, 2021

   s/ Catherine F. Hoffman                              s/ Albert Alvarez
   Catherine F. Hoffman, Esq.                           Michael B. Chesal, Esq.
   choffman@dickinsonwright.com                         mchesal@pch-iplaw.com
   Florida Bar No. 828459                               Florida Bar No. 775398
   Vijay G. Brijbasi, Esq.                              Steven I. Peretz, Esq.
   vbrijbasi@dickinsonwright.com                        speretz@pch-iplaw.com
   Florida Bar No. 15037                                Florida Bar No. 329037
   Julie Dahlgard, Esq.                                 Alberto Alvarez, Esq.
   jdahlgard@dickinsonwright.com                        aalvarez@pch-iplaw.com
   Florida Bar No. 98481                                Florida Bar No. 106859
   350 East Las Olas Boulevard                          Peretz Chesal & Herrmann, P.L.
   Suite 1750                                           1 S.E. 3rd Avenue, Suite 1820
   Fort Lauderdale, Florida 33301                       Miami, Florida 33131
   Phone: (954) 991-5420                                T: 305-341-3000 | F: 305-371-6807
   Fax: (844) 670-6009                                  Counsel for Defendants
   Counsel for Plaintiff



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served on August 13,

  2021 on all counsel or parties of record in the manner specified on the Service List below.

                                                          /s/Albert Alvarez
  Catherine F. Hoffman, Esq.
  choffman@dickinsonwright.com
  Vijay G. Brijbasi, Esq.
  vbrijbasi@dickinsonwright.com
  Julie Dahlgard, Esq.
  jdahlgard@dickinsonwright.com
  350 East Las Olas Boulevard, Suite 1750
  Fort Lauderdale, Florida 33301
  Phone: (954) 991-5420 |Fax: (844) 670-6009
  VIA CM/ECF




                                                  2
